DETAILED ACTION


In the response to this office action, the examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the examiner in prosecuting this application.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-13 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greenberger (US 5870484) in view of Yen (US 20070081680 A1).

Regarding claim 1, Greenberger discloses a speaker system comprising: 
a plurality speakers (figure 13c, right hand side);
an audio processing apparatus (figure 13c, all but speakers) configured to receive a first audio signal (left hand side) and to process (see column 31 lines 14-30) the first audio signal to generate a second audio signal (output of lower amp to left speaker), wherein the first audio signal is delivered to the first speaker (right speaker), and the second audio signal is delivered to the second speaker (left speaker).
Greenberger does not expressly disclose the claimed speaker cabinets.
Yen discloses wherein a speaker comprises a pair of sealed speaker cabinets (figure 3 items 307 and 310); 
comprising first and second speaker drivers (figure 3, items 204 and 206) mounted to the pair of sealed speaker cabinets, wherein each sealed speaker cabinet houses a driver, wherein each driver faces outward from the sealed speaker cabinet in which it is mounted (figure 3), 
wherein each sealed speaker cabinet in each pair of sealed speaker cabinets is rigidly secured, either directly or indirectly, to the other sealed speaker cabinet in that pair of sealed speaker cabinets (see figure 3).
At the time of filing, it would have been obvious to a person of ordinary skill in the art to use the multi-cabinet speaker of Yen in the system of Greenberger for the benefit of providing a speaker in a known working implementation.  Therefore, it would have been obvious to combine Yen with Greenberger to obtain the invention as specified in claim 1.

Regarding claim 2, although Greenberger does not expressly disclose A/D or D/A conversion, the examiner takes official notice that the use of such was notoriously was well known in the art of audio processing.  At the time of filing, it would have been obvious to one of ordinary skill in the art to use such in the system of Greenberger for the benefit of performing digital processing on an analog input signal and converting it back to analog for playback via a speaker.  Therefore, at the time of filing, it would have been obvious to one of ordinary skill in the art to further comprise wherein the audio processing apparatus further includes a digital-to-analog and analog-to-digital converter.

Regarding claim 3, although Yen is silent to the type of drivers used, the examiner takes official notice that the use of subwoofer type drivers was well known.  At the time of filing, it would have been obvious to one of ordinary skill in the art to use such in the system of Greenberger for the benefit of delivering low frequencies via a speaker.  Therefore, at the time of filing, it would have been obvious to one of ordinary skill in the art to further comprise wherein each of the first and second speaker drivers is a subwoofer speaker driver.

Regarding claim 4, Greenberger discloses wherein the audio processing apparatus is configured to apply a phase inversion (via inverter element after low pass filter) to the first audio signal to generate the second audio signal (see column 31 lines 14-30).

Regarding claim 5, Greenberger discloses wherein the audio processing apparatus is configured to apply a delay (via delay block) to the first audio signal to generate the second audio signal (see column 31 lines 14-30).

Regarding claim 6, Greenberger discloses wherein the delay is adjustable (see figure 13c “delay special control”, see column 31 lines 14-30).

Regarding claim 7, although Greenberger nor Yen discloses providing processing components in a cabinet, it would have been obvious to the designer then they may be provided/mounted in any manner of their choosing, at their preference.  At the time of filing, it would have been obvious to one of ordinary skill in the art to provide the claimed processing in the apparatus within a cabinet for the benefit of keeping it safe from damage and exposure to the elements.  Therefore, at the time of filing, it would have been obvious to one of ordinary skill in the art to further comprise wherein the audio processing apparatus is provided within one of the sealed speaker cabinets.

Regarding claim 8, Yen discloses further comprising braces (310) connected between one sealed speaker cabinet in a pair to the other sealed speaker cabinet in the pair of sealed speaker cabinets (see figure 3).

Regarding claim 9, Yen discloses wherein each sealed speaker cabinet is rigidly secured via a shared surface to the other sealed speaker cabinet in the pair of sealed speaker cabinets (figure 3, item 300 may be considered shared surface).

Regarding claim 10, although Yen does not expressly disclose whether the drivers are identical, it would have been obvious to the designer that they may either be identical or not (limited choices) at their preference.  They may make them identical for the benefit of ordering multiple of the same part, thereby reducing costs.  Therefore, at the time of filing, it would have been obvious to one of ordinary skill in the art to further comprise wherein the audio processing apparatus further comprising wherein which the first and second speaker drivers are identical.

Regarding claim 11, although the combination of Greenberger and Yen found in claim 1 suggest using one multi-cabinet speaker of Yen for both left and right (as above).  It would have been obvious to the designer that they may use as many of them for each of  speakers as they wished, at their preference (including multiple).  Therefore, at the time of filing, it would have been obvious to one of ordinary skill in the art to further comprise wherein the plurality of pairs of sealed speaker cabinets includes six sealed speaker cabinets configured as three pairs of sealed speaker cabinets, with the first audio signal delivered to speaker drivers mounted to two pairs of the sealed speaker cabinets, and the second audio signal delivered to speaker drivers mounted to the remaining pair of sealed speaker cabinets.

Regarding claim 12, the combination of Greenberger and Yen discloses wherein the first audio signal and the second audio signals are provided to an equal number of drivers in the speaker system (2 drivers each).

Regarding claim 13, although the combination of Greenberger and Yen found in claim 1 suggest using the multi-cabinet speaker of Yen for both left and right (as above).  It would have been obvious to the designer that they may use them for as many of the speakers as they wished, at their preference (including only replacing one).  Therefore, at the time of filing, it would have been obvious to one of ordinary skill in the art to further comprise wherein the second audio signal is provided to fewer speaker drivers in the speaker system than the first audio signal.


Regarding claim 18, Greenberger discloses a speaker system comprising: 
an audio processing apparatus(figure 13c, all but speakers) in signal communication with a speaker driver (figure 13c left speaker) and configured to receive a first audio signal (left hand side) and to process  (see column 31 lines 14-30) the first audio signal to generate a second audio signal (output of lower amp to left speaker), wherein the second audio signal is delivered to the speaker driver (left speaker).
Greenberger does not expressly disclose the claimed speaker cabinets.
Yen discloses a pair of sealed speaker cabinets (figure 3 items 307 and 310), including a first sealed speaker cabinet (307) rigidly secured to a second sealed speaker cabinet (310); 
a first speaker driver (204) mounted in the first sealed speaker cabinet, wherein the first speaker driver has a first side that emits primary sound radiation and a second side opposite the first side, and wherein the first side of the first speaker driver faces outward from the first sealed speaker cabinet (see figure 3); 
a second speaker driver (206) mounted to the second sealed speaker cabinet, wherein the second speaker driver has a first side that emits primary sound radiation and a second side opposite the first side, and wherein the first side of the second speaker driver faces toward an inside of the second sealed speaker cabinet (see figure 3).  
At the time of filing, it would have been obvious to a person of ordinary skill in the art to use the multi-cabinet speaker of Yen as the left speaker the system of Greenberger for the benefit of providing a speaker in a known working implementation.  Therefore, it would have been obvious to combine Yen with Greenberger to obtain the invention as specified in claim 18.

Regarding claim 19, Greenberger discloses providing left and right speakers.
Greenberger does not expressly disclose the claimed second pair of speaker cabinets.
Yen teaches a pair of speaker cabinets as above (figure 3).
At the time of filing, it would have been obvious to a person of ordinary skill in the art to use the multi-cabinet speaker of Yen as the right speaker in the system of Greenberger for the benefit of providing a speaker in a known working implementation.  Therefore, it would have been obvious to combine Yen with Greenberger to obtain the invention as specified in claim 19.

Regarding claim 20, Greenberger discloses wherein the first audio signal is delivered to the right speaker (see figure 13c).


Allowable Subject Matter
Claims 14-17 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 14, none of the closest prior art, such as Greenberger (US 5870484) and Yen (US 20070081680 A1), expressly teaches or reasonably suggests, “a speaker system comprising: 
a first pair of sealed speaker cabinets, including a first sealed speaker cabinet rigidly secured to a second sealed speaker cabinet;
… wherein the first side of the first speaker driver faces outward from the first sealed speaker cabinet;
… wherein the first side of the second speaker driver faces toward an inside of the second sealed speaker cabinet;
a second pair of sealed speaker cabinets, including a third sealed speaker cabinet rigidly secured to a fourth sealed speaker cabinet;
… wherein the first side of the third speaker driver faces outward from the third sealed speaker cabinet;
…. wherein the first side of the fourth speaker driver faces toward an inside of the fourth sealed speaker cabinet;
an audio processing apparatus in signal communication with the first and second speaker drivers and configured to receive a first audio signal and to delay
and invert a phase of the first audio signal to generate a second audio signal, wherein the first audio signal is delivered to the first and second speaker drivers, and
wherein the second audio signal is delivered to the third and fourth speaker drivers“, in combination with the rest of the limitations of the claim, in a manner as claimed.  
Dependent claims 15-17 are allowed because they contain all the limitations of their independent claim as above.  


Response to Arguments
Applicant's arguments filed July 14th, 2022 have been fully considered but they are not persuasive. 
Applicant’s terminal disclaimer of July 14th, 2022 has overcome the previous non-statutory double patenting rejections.  Claims 14-17 are allowed as result.  

 In general applicant argues that “the prior art combination does not disclose the features of the claims” (see applicant’s arguments dated July 14th, 2022, middle of page 7).  
The examiner’s 35 USC 103 prior art rejection of claim 1 relies on a simple substitution for each of the two speakers of Greenberger (see on the right of figure 13c) with the speaker of Yen (figure 3, item 200).  Yen’s speaker 200 clearly shows a pair of speaker cabinets each with a driver.  Replacing each of Greenberger’s two speakers (a plurality) with Yen’s speaker 200, results in a plurality of pairs of speaker cabinets, each cabinet comprising a driver. Thus all of the elements of claim 1 are found in the combination of Greenberger and Yen.

Regarding applicant’s argument “Applicant imagines the Office Action could have alleged that the ‘known working implementation’ it mentions in the obviousness statement above is to combine multiples of the system 200 of figure 3 of Yen. But there does not appear to be any evidence on this record that such combination is a known working implementation” (see applicant’s arguments dated July 14th, 2022, top of page 9), such a simple substitution as above is what is intended.  The obvious statement is simply stating that the speaker 200 of Yen (which provides details of its material make up) could be used as a real life implementation of the speaker of Greenberger (which is abstract and provides no material details).
Applicant further argues “But it seems clear from reading Greenberger and Yen that operating such multiples of the disclosed systems would cause each system to interfere with the operation of the other. For example, the planar sound waves 212 of figure 2 of a first system 200 of Yen would collide with planar sound waves 212 of an adjacent system 200, negating the planar sound wave effect Yen so carefully details for us in its disclosure. Therefore, such modification would render the prior art reference unsatisfactory for its intended use. As such, the combination would be in violation of MPEP 2143.01(V), which is a clear indication that the claimed combination is not obvious” (see applicant’s arguments dated July 14th, 2022, middle of page 9).  Applicant goes on to further speculate on why the combination would not work, however the examiner disagrees.  No evidence is given regarding Greenberger, Yen, or otherwise on why the combination would not be at least tried by an inventor.  In fact Greenberger shows systems with multiple speaker arrays in the embodiment (see figures 20a-c and 21a-e3).  Nowhere is it stated that systems such as Yen would not work in the system of Greenberger.  Nowhere in Yen is it said to not use a plurality of speaker 200.  In fact Yen actually teaches using multiple pairs: “Although the present invention is illustrated as having a single speaker pair with enclosures, the invention is not intended to be limited thereto. As can be appreciated by one skilled in the art, a plurality of speaker pairs can be used in accordance with the present invention”  (paragraph [0047]).  The examiner would also like to note that in standard stereo speaker systems (5.1 surround for example), the speakers output acoustic signals interact with each other in space.  Interference between acoustic waves does not necessarily mean the speakers’ intended function is rendered useless.
Regarding applicant’s argument “Thus, in claim 1, there are two or more speaker cabinets and each speaker cabinet includes at least two drivers” (see applicant’s arguments dated July 14th, 2022, middle of page 10), the examiner sees no embodiment where a single speaker cabinet has more than one driver.  Claim 1 states “wherein the first audio signal is delivered to the first and second speaker drivers in at least one of the pairs of sealed speaker cabinets, and the second audio signal is delivered to the first and second speaker drivers in at least one other of the pairs of sealed speaker cabinets”.  Meaning the signals are delivered to the pairs of cabinets, wherein each of the pair has one driver.  If a multi-driver cabinet is what was intended by the applicant some clarifying claim language may expedite prosecution.
Regarding applicant’s argument “Finally, any modification of Greenberger or Yen to arrive at the claimed invention would have to account for the different signals provided to drivers in one speaker cabinet versus another speaker cabinet” (see applicant’s arguments dated July 14th, 2022, bottom of page 10), Greenberger clearly shows different signals provided to each of the speakers of figure 13c.  This would not be lost by combining the teachings of Yen.
Applicant only argues with respect to claim 1 stating: “The other independent claims recite features similar to those described above in reference to claim 1. Therefore, the independent claims and the claims that depend from them include features not taught by the cited prior art combination” (see applicant’s arguments dated July 14th, 2022, bottom of page 10).  Therefore the examiner can only state that similar reasonings to those presented for claim 1 would apply to the other independent claims and dependent claims. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS JOHN SUTHERS whose telephone number is (571)272-0563. The examiner can normally be reached M-F, 8 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS J SUTHERS/Examiner, Art Unit 2654                                                                                                                                                                                                        

/PAUL KIM/Primary Examiner, Art Unit 2654